Citation Nr: 0107471	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-29 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than January 5, 
1993, for a 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  

This appeal arises from an August 1997 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which assigned a 
100 percent schedular evaluation for PTSD, effective from 
January 5, 1993.  A notice of disagreement with respect to 
the effective date was received from the veteran in September 
1997.  The statement of the case was issued in September 
1997.  The veteran's substantive appeal was received in 
October 1997.

On August 20, 1998, a hearing was held at the RO before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).

This matter was remanded by the Board in December 1998 and 
January 2000 for the purpose of obtaining additional factual 
and medical evidence, and it has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  In a decision dated on May 22, 1991, the Board determined 
that a 70 percent schedular rating, but no higher, was 
warranted for the veteran's service-connected PTSD; as the 
veteran did not file a motion for reconsideration or an 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), that 
decision became final by operation of law.

2.  Throughout the period between May 22, 1991, and January 
5, 1993, the veteran was service-connected for PTSD, 
evaluated as 70 percent disabling.

3.  Based upon the evidentiary record, it is not factually 
ascertainable that the veteran's PTSD warranted a 100 percent 
schedular disability evaluation prior to January 5, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 5, 
1993, for the award of a 100 percent disability rating for 
the service-connected PTSD have not been met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.157, 3.400(o), 
4.132, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for anxiety neurosis, with explosive 
personality, was granted in May 1971.  A 10 percent 
disability evaluation was assigned.  In November 1987, the 
veteran was awarded a 30 percent disability rating for PTSD, 
with bipolar features.  It was noted that the veteran's 
service-connected psychiatric disability had been previously 
characterized as anxiety neurosis.  

By a rating action dated in January 1989, the RO continued 
the 30 percent disability evaluation assigned to the 
veteran's PTSD.  The evidence considered by the RO consisted 
of VA medical records dated between January 1987 and November 
1988.  Significantly, those records reflect that the veteran 
suffered a ruptured carotid aneurysm in June 1987, and that 
he suffered from the residuals of the same.  The residuals of 
his aneurysm included complaints of severe headaches and left 
leg numbness.  The records also contain references to the 
veteran being involved in a legal action that was causing 
increased stress.  The veteran appealed the January 1989 
rating decision.

A personal hearing before a Hearing Officer at the RO was 
conducted in June 1989.  Thereafter, following the receipt of 
medical records from the Boston VA Medical Center (VAMC) 
dated from April 1986 to March 1989, and a report of a VA 
psychiatric examination dated in July 1989, the 30 percent 
disability evaluation assigned for PTSD was increased to 50 
percent, effective from September 1988.  The Hearing Officer 
determined that the veteran's PTSD caused considerable, but 
no greater, industrial impairment.

A discharge summary from the Boston VAMC, dated in July 1989, 
shows that the veteran was admitted to that facility due to 
complaints of disorganized behavior, impulsiveness, and angry 
outbursts.  It was noted that the veteran had a history of 
violent behavior toward his wife and son.  He was also 
observed to have had a history of auditory hallucinations, 
persecutory delusions, and paranoid ideation.  He denied 
suicidal and homicidalideation.  The diagnoses were organic 
personality disorder (aggressive type), past history of PTSD, 
and status post aneurysm, clipped in June 1987.  There were 
no findings pertaining to the veteran's employability. 

Based on the aforementioned period of hospitalization, the 
veteran was granted a temporary total (100 percent) 
disability rating for his PTSD, under the provisions of 38 
C.F.R. § 4.29.  The effective date of the award was from July 
5, 1989.  The previously assigned 50 percent disability 
rating was then resumed and continued from August 1, 1989.

Additional treatment records from the Boston VAMC were 
associated with the claims folder.  Dated between August 1989 
and June 1990, those records indicate that the veteran 
received ongoing evaluations and treatment for PTSD and a 
status post aneurysm clip.  An October 1989 consultation 
report reflected that the veteran was seen by the neurology 
clinic for complaints of increased left retro-orbital pain.  
He also reported suffering from symptoms of dizziness, 
nausea, and neck pain.  A CT (computerized tomography) scan 
was performed.  With the exception of the presence of the 
aneurysm clip, the CT scan was unremarkable.  

A memorandum a staff psychiatrist dated in June 1990 
indicated that the veteran was receiving medication for the 
symptoms of his PTSD.  These symptoms were noted to include 
depression, nightmares, anxiety, explosive behavior, an 
exaggerated startle response, and sleep disturbances.  There 
were no findings pertaining to the veteran's employability.

The veteran was hospitalized again in August 1990.  He 
reported that he was experiencing increased problems with 
temper and rage.  He appeared aloof, and was slightly 
agitated.  He made poor eye contact.  His speech was 
pressured and rapid.  His affect was hostile, and mood 
between sad and mad.  The veteran's thought process was 
without flights of ideas, positive for loosening of 
associations, and positive for circumstantiality.  He denied 
auditory and visual hallucinations and suicidal ideation.  He 
indicated he had some homicidal ideation.  He was alert and 
oriented.  The discharge diagnoses were, in pertinent part, 
PTSD and organic personality disorder.

In December 1990, a temporary total schedular evaluation for 
PTSD was assigned from August 17, 1990, to September 30, 
1990.  A 50 percent disability rating was assigned from 
October 1, 1990.

The veteran was afforded a Travel Board hearing before a 
section of the Board in December 1990.  The tape of that 
hearing is contained in the claims folder.  The veteran 
submitted a statement from his treating VA psychiatrist at 
the time of this hearing.  Therein, the psychiatrist 
indicated that the veteran suffered from severe PTSD with 
symptoms of frequent vivid flashbacks, explosive rage 
reactions to memories of his Vietnam experiences, 
hypervigilance, and slight paranoia.  He said all of those 
symptoms had been exacerbated since the veteran suffered his 
cerebral aneurysm.  In this regard, because of the severity 
of his PTSD as well as the limitations necessitated by his 
having a ruptured aneurysm, the psychiatrist opined that the 
veteran was 100 percent disabled with regard to any kind of 
remunerable employment.

A January 1991 consultation report indicated that the veteran 
was currently experiencing a number of significant stressors 
in his life.  In addition to the symptoms of his PTSD, the 
examiner observed that the veteran was experiencing financial 
problems related to a lawsuit as well as a variety of 
cognitive deficits related to his left internal carotid 
artery aneurysm with subarachnoid bleeding.  The examiner 
stated the veteran met the diagnostic criteria for PTSD but 
that, due to his neurological problems, he was a poor 
candidate for treatment that specifically targeted his PTSD 
symptoms.

On May 22, 1991, the Board issued a decision in which it held 
that evidence to support a 70 percent disability rating for 
the veteran's PTSD had been presented.  The Board determined 
the symptoms of the veteran's PTSD produced severe, but no 
greater, social and industrial impairment.  In this regard, 
with reference to the symptoms of his non-service-connected 
cerebral aneurysm, a 100 percent schedular rating was found 
to be unwarranted.  There is no evidence that the veteran 
filed a motion for reconsideration, or that he appealed that 
decision to the Court.

The RO effectuated the decision of the Board by rating action 
in June 1991.  Notwithstanding the temporary total evaluation 
from August 17, 1990, to September 30, 1990, the effective 
date of the increased schedular evaluation to 70 percent was 
held to be from October 16, 1989.  Thereafter, in a rating 
action dated in December 1991, the RO revised its earlier 
decision and indicated that the 70 percent disability rating 
would be made effective from September 13, 1988.  The veteran 
was notified of this action by letter of February 1992.

In a statement received by the RO in July 1991, the veteran 
indicated that he wished to be re-considered for a 100 
percent disability rating for his PTSD.  He said there was 
evidence which demonstrated that he had been rendered 
unemployable due to his PTSD.  He asserted that his symptoms 
of his PTSD, along with side effects of the medications he 
took to treat those symptoms, prevented him from securing or 
maintaining gainful employment.

The veteran submitted a statement in March 1992.  Therein, he 
indicated that he wished to make an appeal for himself due to 
his inability to gain employment.  He maintained his service-
connected PTSD had rendered him unemployable.  He discussed 
in detail the medications he was currently prescribed, the 
symptoms those medications were supposed to treat, and the 
side effects of the medications.

In January 1993, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability.  
He stated he had not worked since 1987.  He reported 
receiving treatment through the Boston VAMC.

The RO denied an increased evaluation for the veteran's 
service-connected PTSD in March 1993.  The RO stated the 
evidence of record failed to support an evaluation in excess 
of 70 percent.  A total disability evaluation based upon 
individual unemployability was also denied.  The veteran 
appealed this decision.

The veteran was afforded a VA psychiatric examination in 
December 1993.  He complained of intrusive memories, 
nightmares, flashbacks, and emotional numbing.  He said he 
had a tendency to become very agitated to the point of 
becoming violent.  He stated he was also prone to go into 
unpredictable rages.  He was neatly coifed and dressed.  The 
veteran's cooperative demeanor during the interview was often 
compromised by his sudden unpredictable emotional lability.  
He denied depression and homicidal or suicidal ideation.  
There was evidence of disorganized thinking.  His insight 
into his condition was very poor.  His social judgment was 
also impaired.  The diagnoses were PTSD and organic 
personality disorder.  The examiner indicated that she 
questioned whether the veteran was capable of handling his 
own funds.

Medical records from the Newington VAMC, dated from March to 
April 1995, were associated with the claims folder.  Those 
records show that the veteran underwent intensive treatment 
for the symptoms of his PTSD, with specific attention on 
anger management.  Of note, a March 1995 intake report 
indicated that the veteran was receiving money through the 
Social Security Administration.  There were no findings 
pertaining to the severity of the PTSD and/or how his PTSD 
impacted his ability to work.

The veteran underwent a VA PTSD examination in January 1996.  
The diagnostic impression was that the veteran suffered from 
PTSD and a recurrent major depressive disorder.  On the 
Global Assessment of Functioning (GAF) scale, the veteran was 
assigned a score of 45.  Noting that the veteran described 
himself as being unable to work or find work, the examiner 
stated that is was very difficult to imagine that the veteran 
could perform any kind of job, especially if it involved 
being around other people.  A similar finding was made in the 
report of an April 1997 VA PTSD examination.  

In May 1997, the veteran was afforded a VA neurology 
examination.  A complete neurological examination was 
conducted.  The diagnosis was status post surgical clipping 
of a left cerebral aneurysm.  The examiner stated there was 
no evidence of specific neurological deficits.

By a rating action dated in August 1997, the 70 percent 
disability evaluation assigned for PTSD was increased to 100 
percent, effective from January 5, 1993.  The RO indicated 
that the criteria used in evaluating mental disorders had 
changed during the pendency of the appeal.  It was observed 
that, under the criteria in effect prior to November 7, 1996, 
a 100 percent schedular rating could be applied when a 
veteran had been rendered unemployable as a result of a 
service-connect mental disorder.  Making reference to the 
findings of the January 1996 and April and May 1997 VA 
examinations, the RO found that the veteran was unemployable 
due to his PTSD, and that a 100 percent schedular evaluation 
for PTSD was therefore warranted. 

With regard to the effective date of the award of the 100 
percent schedular rating for PTSD, the veteran appealed the 
August 1997 decision.  He was eventually scheduled for a 
Travel Board hearing before the undersigned, in August 1998.  
The veteran recognized that the Board had granted a 70 
percent disability rating, but no greater, in its May 1991 
decision.  However, he stated that, on or sometime within a 
year of that decision, he was hospitalized for his PTSD.  His 
wife indicated that he was hospitalized at the Jamaica Plain 
(Boston) VA Hospital in 1992.  The veteran asserted that the 
report of this hospitalization should be construed as an 
informal claim for an increased evaluation, under 38 C.F.R. 
§ 3.155.  Specifically, he said the evidence of record would 
show that he his PTSD had rendered him unemployable since the 
time of his 1992 hospitalization.

The matter was remanded by the Board in December 1998, for 
the purpose of obtaining additional factual and medical 
evidence.  The RO was asked to obtain copies of the veteran's 
complete VA and non-VA treatment records dated between May 
1991 and January 1993.  Specific reference was made to 
records from the New England Medical Center and those from 
the Boston VAMC or any of its outpatient facilities.  The 
Board also requested that the RO contact the Social Security 
Administration (SSA) and request copies of any decision it 
had rendered with regard to a claim made by the veteran for 
SSA benefits.  The Board noted that SSA should also be asked 
to submit copies of the medical records it considered in 
formulating any decision.

Records were received from SSA in April 1999.  Those records 
reflect that the veteran filed a claim for Social Security 
disability benefits in July 1987.  He stated at that time 
that his disabling conditions were a double cerebral 
hemorrhage and post-Vietnam syndrome.  A psychiatric 
evaluation conducted in February and March 1988 indicated 
that the veteran's impairment due to his PTSD was "not 
severe".  Social Security disability benefits were awarded 
in November 1988.  The primary diagnosis was sub-arachnoid 
hemorrhage secondary to aneurysm.  The secondary diagnosis 
was PTSD.  

Various VA and non-VA medical records, dated between April 
1984 and May 1997, were included with the records received 
from SSA.  Most of those records were duplicative of those 
already contained in the claims folder.  Of those records 
that were "new," an Initial Psychological Evaluation report 
from the Newington VAMC, dated March 14, 1995, was 
significant.  That report indicated that the veteran was 
assigned a score of 45 on the GAF Scale, and that his highest 
GAF score within the past year had been no higher than 50.  

In April 1999, the Newington VAMC reported that it held no 
outpatient or inpatient treatment records pertaining to the 
veteran for the period between April 1991 and February 1993.  
The veteran was so advised in a supplemental statement of the 
case dated in May 1999.

The veteran submitted copies of treatment records from the 
New England Medical Center, dated in December 1992.  He was 
seen for complaints of shortness of breath and dizziness 
while pushing a disabled car.  His history of having had a 
ruptured aneurysm and PTSD was referenced.  A CT scan of the 
head revealed a small lacune left globus pallidus.  The 
impression was possible seizure versus PTSD.  He was 
transferred to the Boston VAMC.

Entitlement to an effective date earlier than January 5, 
1993, for a total schedular evaluation for PTSD was denied in 
July 1999.  The RO determined there was no evidence to 
support a 100 percent schedular rating prior to January 5, 
1993.  A supplemental statement of the case was mailed to the 
veteran that same month.  

The matter was remanded by the Board for a second time in 
January 2000.  The Board noted that the RO had failed to 
procure the veteran's medical records from the Boston VAMC or 
any of its satellite offices.  The RO was asked to obtain 
those records.

In February 2000, medical records from the Boston VAMC, dated 
from December 1990 to March 1993, were associated with the 
claims folder.  Those records reflect that the veteran 
received routine treatment for, but not limited to, PTSD.  A 
December 1990 treatment note indicated that the veteran's 
PTSD was partially relieved through medication.  In November 
1991, the veteran reported that felt "better" and "calm" 
since starting on Clonazepam.  He said the medication also 
helped to relieve his panic attacks.  He endorsed only 
minimal suicidal ideation.  The assessment was "stable."  A 
similar finding was made in May 1992.  At that time, the 
veteran stated he was sleeping better, and that he was 
feeling less tension during the day.  The records from the 
Boston VAMC contained no findings with regard to the 
veteran's employability or or any period of inpatient 
treatment.

Entitlement to an effective date earlier than January 5, 
1993, for a total schedular evaluation for PTSD was again 
denied in July 1999.  The RO found there was no evidence that 
the veteran experienced the symptoms necessary to support a 
100 percent schedular rating prior to January 5, 1993.  
Reference was made to the medical records received from the 
Boston VAMC.  A supplemental statement of the case was mailed 
to the veteran that same month.

II.  Analysis

As discussed above, the Board determined, in May 1991, that a 
70 percent disability evaluation was warranted for the 
veteran's service-connected PTSD.  In so deciding, the Board 
found that the evidence to support a higher, i.e., a 100 
percent, rating had not been submitted.  The veteran did not 
file a reconsideration motion with regard to that decision of 
the Board.  As the matter was not appealed to the U.S. Court 
of Appeals for Veterans Claims, that decision was, and is, 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1100 (2000).

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes efforts to locate and secure any pertinent evidence, 
to insure a full and comprehensive review of the issues 
presented.  Very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which modified and clarified VA's duty to assist a claimant 
in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  In the present 
case, we find that the RO's development action, including 
that undertaken pursuant to our December 1998 and January 
2000 Remands, has provided adequate notice, and generated 
sufficient evidence, to satisfy the Secretary's obligation.  

The assignment of effective dates for increased evaluations 
is governed by 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 38 C.F.R. § 
3.400 (2000).  The statute provides, in pertinent part, that 
the effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Under the rating criteria in effect prior to November 7, 
1996, a 100 percent disability rating for PTSD was assigned 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran was demonstrably unable to obtain or retain 
employment.  Further, under the judicial precedent of Johnson 
v. Brown, 7 Vet.App. 95, 97 (1994), each of the criteria for 
a 100 percent rating was an independent basis for granting a 
100 percent rating.

Here, the RO granted a 100 percent schedular rating for PTSD 
from January 5, 1993.  The RO determined that a 100 percent 
schedular rating was warranted because the evidence of record 
demonstrated that the veteran had been rendered unemployable 
due to his PTSD.  However, upon review of the record, the 
Board is unable to find the evidence on which the RO based 
this decision.  The Board recognizes that that the veteran 
has not worked since 1987.  Even so, the veteran's 
unemployment was attributed, to a significant degree, to the 
fact that he had suffered a ruptured cerebral aneurysm in 
1987.  In the December 1990 letter from his treating 
psychiatrist, the veteran's unemployability was clearly 
attributed to the severity of his PTSD and the limitation 
necessitated by his having a ruptured aneurysm.  Moreover, 
the records from the Boston VAMC dated between December 1990 
and March 1993 describe the veteran's PTSD as stable.  Those 
records also indicate that the symptoms of the veteran's PTSD 
were somewhat relieved by medication.

The first real finding that the veteran's PTSD, in and of 
itself, had reached a level of severity to prevent employment 
was the March 1995 Initial Evaluation Report.  In that 
report, the veteran was assigned a 45 score on the GAF scale, 
with a history of a GAF score no higher than 50 in the past 
year.  GAF scores ranging from 41 to 50 are indicative of, 
among other things, serious impairment in several areas, such 
as work, family relations, or mood, and an example of which 
is an inability to keep a job due to psychiatric impairment 
(emphasis added).  The Court has held that GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet.App. 
240, 242 (1995); Richard v. Brown, 9 Vet.App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 4th ed., at 32).

Thus, based on the determination that the veteran's GAF score 
had been no greater than 50 during the one year period prior 
to his hospitalization on March 14, 1995, the Board finds 
that the earliest date that the veteran's PTSD warranted a 
100 percent disability rating was March 14, 1994.  Here, the 
RO granted the veteran's 100 percent schedular rating from 
January 5, 1993.  Although the basis for so doing is not 
entirely clear to the Board, such favorable action which 
benefited the veteran will not be disturbed.  Under the facts 
presented in this case, March 14, 1994, represented the 
earliest date permissible for an increased evaluation, 
assuming again that the criteria for such higher rating were 
met.

Based upon the foregoing, the Board concludes that there is 
clearly no factual or legal support for a finding of an 
effective date for the increase to a 100 percent disability 
rating earlier than January 5, 1993, the date selected by the 
RO, and that the veteran's claim in this regard is without 
merit.


ORDER

Entitlement to an earlier effective date than January 5, 
1993, for a 100 percent schedular rating for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

